IN THE SUPREME COURT OF THE STATE OF DELAWARE


IN THE MATTER OF THE                           §      No. 59, 2018
PETITION OF IBE LYLES FOR A                    §
WRIT OF PROHIBITION                            §

                                Submitted: May 30, 2018
                                Decided:   June 4, 2018
                                       ORDER
         On May 7, 2018, the Office of the Clerk issued a notice, by certified mail,

directing the petitioner, Ibe Lyles, to show cause why his petition for a writ of

prohibition should not be dismissed as moot because, after filing his petition, Lyles

pleaded guilty in the underlying Superior Court action.* Lyles received the notice

to show cause on May 18, 2018 and has not responded to the notice within the

required ten-day period. Dismissal of the petition is deemed to be unopposed.

         NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the petition for a writ of prohibition is DISMISSED.

                                               BY THE COURT:

                                               /s/ Collins J. Seitz, Jr.
                                                      Justice




*
    State v. Lyles, Del. Super., Cr. ID No. 1708008011.